Appeal from decisions of the Workmen’s Compensation Board, filed August 1, 1975 and March 16, 1976, which found that the decedent’s death was an accident and awarded death benefits. The decedent sustained a cerebral hemorrhage while working as a laborer on a construction project on July 24, 1969 and died the following day. Appellants’ argument is limited solely to a discussion of the sufficiency of the claimant’s medical evidence to sustain the conclusion that the cerebral hemorrhage resulted from the work activity and not simply "spontaneously”. The appellants do not dispute claimant’s submitted medical opinion that physical exertion was a precipitating factor in the decedent’s "stroke” or "shock”. The appellants presented medical evidence that the injury was just the natural result of arteriosclerosis of the cerebral blood vessels. Upon the record as a whole and in particular the onset of the sudden symptoms while working, the finding of causal relationship is supported by substantial evidence. The question of physical stress or exertion and its effect in conjunction with arteriosclerosis is not new in compensation proceedings and the evidence in favor of causation is sufficient. Decisions affirmed, with costs to the Workmen’s Compensation Board. Koreman, P. J., Mahoney, Main, Larkin and Herlihy, JJ., concur.